People ex rel. Short v Fennessy (2021 NY Slip Op 03762)





People ex rel. Short v Fennessy


2021 NY Slip Op 03762


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


621.1 KAH 20-01420

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. STEFEN R. SHORT, ESQ., ON BEHALF OF JOHN FRATESCHI, ALBERT JACKSON, THOMAS JACKSON, RICARDO LOPEZ AND MICHAEL YANCY, PETITIONER-APPELLANT,
vWILLIAM FENNESSY, SUPERINTENDENT, MID-STATE CORRECTIONAL FACILITY, PATRICK REARDON, SUPERINTENDENT, MARCY CORRECTIONAL FACILITY, AND ANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENTS-RESPONDENTS. 


THE LEGAL AID SOCIETY PRISONERS' RIGHTS PROJECT, NEW YORK CITY (STEFEN R. SHORT OF COUNSEL), AND KASOWITZ BENSON TORRES LLP, FOR PETITIONER-APPELLANT. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (SARAH L. ROSENBLUTH OF COUNSEL), FOR RESPONDENTS-RESPONDENTS. 

	Appeal from a judgment (denominated order and judgment) of the Supreme Court, Oneida County (David A. Murad, J.), entered May 11, 2020 in a habeas corpus proceeding. The judgment granted the motion of respondents to dismiss the petition and dismissed the petition. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on April 26 and 30, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court